COURT OF APPEALS OF VIRGINIA


Present: Judges Frank, Clements and Senior Judge Fitzpatrick
Argued at Richmond, Virginia


JANET MILLER-JENKINS
                                                              MEMORANDUM OPINION* BY
v.     Record No. 0688-06-4                                 JUDGE JOHANNA L. FITZPATRICK
                                                                    APRIL 17, 2007
LISA MILLER-JENKINS


                    FROM THE CIRCUIT COURT OF FREDERICK COUNTY
                                 John R. Prosser, Judge

                 Rebecca K. Glenberg (Joseph R. Price; Arent Fox PLLC, on brief),
                 for appellant.

                 Rena M. Lindevalsden (Mathew D. Staver; Liberty Counsel, on
                 brief), for appellee.


       In this appeal, Janet Miller-Jenkins challenges a March 1, 2006 order of the trial court. In

that order, the trial court ruled that a Vermont order concerning child custody and visitation

between the parties could not be registered in Virginia because (1) the Vermont order directly

conflicted with the trial court’s October 15, 2004 order adjudging Lisa Miller-Jenkins as the sole

parent of IMJ, a child, (2) Vermont lacked subject-matter jurisdiction to enter its order, and

(3) the Vermont order contravenes Virginia’s public policy and statutory law.

       In Record No. 2654-04-4, Miller-Jenkins v. Miller-Jenkins, 49 Va. App. 88, 637 S.E.2d
330 (2006), we vacated the trial court’s October 15, 2004 order and remanded the case “to the

trial court with instruction to extend full faith and credit to the custody and visitation orders of

the Vermont court.” Id. at 103, 637 S.E.2d at 338.



       *
           Pursuant to Code § 17.1-413, this opinion is not designated for publication.
       In light of our decision in Record No. 2654-04-4, it is clear that the trial court likewise

erred in this case, Record No. 0688-06-4. Accordingly, we likewise vacate the trial court’s

March 1, 2006 order and remand the case to the trial court with instruction to enter an order

allowing Janet Miller-Jenkins to register the Vermont order in Virginia.

                                                                             Vacated and remanded.




                                                -2-